DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claims 1, 8-10, 17-19, 26, 28 and 35 are pending in this office action.

Response to Arguments
Applicant’s arguments with respect to request for continued examination filed 10/13/2021 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, 17, 19 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by

Regarding claim 1, Yin teaches a method for transmitting Uplink Control Information (UCI) (Yin: Fig. 11; [0180], UE transmitting HARQ-ACK (=UCI, see [0010] and [0127] of Applicant specification where UCI is defined as ACK/NACK transmitted on sPUCCH or sPUSCH)), the method comprising: 
determining, by a User Equipment (UE), a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Yin: Figs. 10-11, [0180]-[0187] UE determining to transmit HARQ-ACK in sTTI); and 
transmitting, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5),
wherein determining, by the UE, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
receiving, by the UE, second configuration information indicating a periodicity and/or an offset of a feedback short-TTI position for transmitting UCI, and determining the feedback short-TTI position according to the second configuration information (Yin: Fig. 11; [0180]-[0187] UE receiving via DCI (=second configuration), offset (=position) for sTTI); and transmitting, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel comprises: transmitting, by the UE, the UCI in the feedback short-TTI position  (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5).  

Regarding claim 10, Yin teaches a method for receiving Uplink Control Information (UCI) (Yin: Fig. 11; [0180], UE transmitting HARQ-ACK (=UCI, see [0010] and [0127] of Applicant specification where UCI is defined as ACK/NACK transmitted on sPUCCH or sPUSCH)), the method comprising: 
determining, by a base station, a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Yin: Figs. 10-11, [0180]-[0187] eNB determining sTTI to send to UE for HARQ-ACK transmission); and 
receiving, by the base station, the UCI in the determined short-TTI position and/or the determined short uplink channel (Yin: Figs. 10-11, [0180]-[0187] UE transmitting to the eNB HARQ-ACK in determined sTTI; see also claim 5),
wherein determining, by the UE, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
determining by the base station, that the UCI is transmitted in a specific short-TTI position (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5), and
after the base station determines the short-TTI position and/or the short uplink channel for transmitting UCI, the method further comprises transmitting, by the base station, second configuration information indicating a periodicity and/or an offset of the feedback short-TTI position for transmitting UCI to a UE (Yin: Fig. 11; [0180]-[0187] UE receiving from eNB via DCI (=second configuration), offset (=position) for sTTI).  

Regarding claim 19, Yin teaches a User Equipment (UE) (Yin: Fig. 11; [0180], UE transmitting HARQ-ACK (=UCI, see [0010] and [0127] of Applicant specification where UCI is defined as ACK/NACK transmitted on sPUCCH or sPUSCH)), comprising at least one processor and a memory; wherein the memory is configured to 
determine a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting Uplink Control Information (UCI) (Yin: Figs. 10-11, [0180]-[0187] UE determining to transmit HARQ-ACK in sTTI); and 
transmit the UCI in the determined short-TTI position and/or the determined short uplink channel  (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5), wherein the at least one processor is configured to execute the readable program codes to:
receive second configuration information indicating a periodicity and/or an offset of a feedback short-TTI position for transmitting UCI, and determining the feedback short-TTI position according to the second configuration information (Yin: Fig. 11; [0180]-[0187] UE receiving via DCI (=second configuration), offset (=position) for sTTI); and transmitting, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel comprises: transmitting, by the UE, the UCI in the feedback short-TTI position  (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5).  

Regarding claim 28, Yin teaches a base station, comprising at least one processor and a memory (Yin: Fig. 11; [0180], UE transmitting HARQ-ACK (=UCI, see [0010] and [0127] of Applicant specification where UCI is defined as ACK/NACK transmitted on sPUCCH or sPUSCH); wherein the memory is configured to store readable program 
determine a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Yin: Figs. 10-11, [0180]-[0187] eNB determining sTTI to send to UE for HARQ-ACK transmission); and 
receive, the UCI in the determined short-TTI position and/or the determined short uplink channel (Yin: Figs. 10-11, [0180]-[0187] UE transmitting to the eNB HARQ-ACK in determined sTTI; see also claim 5),
wherein determining, by the UE, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
determine, that the UCI is transmitted in a specific short-TTI position (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in determined sTTI; see also claim 5), and
after the base station determines the short-TTI position and/or the short uplink channel for transmitting UCI, the method further comprises transmitting, by the base station, second configuration information indicating a periodicity and/or an offset of the feedback short-TTI position for transmitting UCI to a UE (Yin: Fig. 11; [0180]-[0187] UE receiving from eNB via DCI (=second configuration), offset (=position) for sTTI).  

Regarding claims 8 and 17, Yin teaches wherein transmitting, by the UE, the UCI in the feedback short-TTI position comprises: transmitting, by the UE, the UCI in an sPUCCH or an sPUSCH in the feedback short-TTI position (Yin: Figs. 10-11, [0180]-[0187] UE transmitting HARQ-ACK in sPUSCH in determined sTTI; see also claim 5 and [0028]),
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al (US 2018/0048451 A1) in view of Kim et al (US 2018/0359068 A1).

Regarding claims 9, 18, 26 and 35, Yin does not explicitly disclose wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUCCH in the feedback short-TTI position; or when the UE does not support simultaneous transmission of the sPUCCH and the sPUSCH, and there is an sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUSCH in the feedback short-TTI position.
	Kim teaches wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in Kim: [0287], when sPUSCH and sPUCCH overlap, UCI is transmitted via sPUCCH).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yin wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUCCH in the feedback short-TTI position as disclosed by Kim to provide a system for efficient receive/transmit of uplink/downlink data using limited radio resources (Kim: [0005]-0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478